



CI² Professional Services
Subcontractor Master Consulting Agreement

This Subcontractor Master Consulting Agreement ("SMCA") is entered into on the
10th day of December, 2004 (the "Effective Date"), by and between CI², Inc.,
with its principal place of business at 200 Galleria Parkway, Suite 1200,
Atlanta, Georgia  30339 ("CI²") and WinSonic Digital Media Group, Ltd. with its
principal place of business at 200 Galleria Parkway, Suite 1200, Atlanta,
Georgia 30339 ("Subcontractor") (each referred to herein as a "Party" and
collectively as the "Parties").

RECITALS

WHEREAS, CI² is in the business of providing consulting and integration services
to its various Customers;

WHEREAS, Subcontractor is in the business of providing consulting and
integration services;

WHEREAS, the Parties desire to enter into a contractual relationship for the
provision of Services to CI² Customers as described herein; and

WHEREAS, the Parties acknowledge that CI² shall act as the Prime Contractor for
the delivery of Services to its Customers, and that Subcontractor shall act as a
subcontractor to CI² for the delivery of the Services described herein.  

NOW THEREFORE, the parties agree as follows:

1.

Definitions

1.1

“Agreement” means each separate agreement entered into under this SMCA. Each
Agreement is comprised of this SMCA and the Purchase Order and Statement of Work
relating to the Services.

1.2

“Customer” means CI²'s customer to which the Services under each Agreement shall
be provided.

1.3

"Deliverable" means, in relation to any Services, the specific items to be
delivered as set forth in the applicable SOW.

1.4

“Prime Contract” means CI²'s contract with the Customer under which CI² issues
Purchase Orders against this SMCA.

1.5

“Prime Contractor” means CI².

1.6

"Purchase Order" means a written document labeled "Purchase Order" that CI²
issues for the purchase of Services.

1.7

“Services” means the services described in any SOW and includes, but is not
limited to, consulting, programming, software analysis, project analysis,
project management, facilities management, document development, testing and
technical support.

1.8

"Statement of Work" or "SOW" means the document, usually labeled "Statement of
Work," that (a) describes Services, including, as applicable, a description of
Deliverables, milestones and the like that Subcontractor will provide to CI²;
and (b) describes any products, technology, software, materials or other items
Subcontractor will provide to CI². The Statement of Work will include any
acceptance criteria, change order procedures and terms and conditions specific
to that Service.




1.9

“Subcontractor personnel” means Subcontractor’s employees, agents,
sub-subcontractors, consultants, and independent contractors.

2.

Contract Structure and Order of Precedence

2.1

Any issued and accepted Purchase Order shall be considered a separate Agreement
incorporating by reference the terms of the applicable SOW and this SMCA. Terms
and conditions set forth in any Purchase Order or SOW apply solely to the
Agreement which they comprise and do not modify this SMCA as it may be
incorporated into any other Agreement.

2.2

In the event of any inconsistency between the elements of the Agreement, the
following order of precedence applies: (a) CI² Purchase Order; (b) the Statement
of Work; (c) this SMCA. All Subcontractor acknowledgments and transmittals must
reference the SMCA and CI²'s applicable Purchase Order.

 

3.

Authorized Territory Subcontractor is authorized to provide Services in USA and
England.

 

4.

Services




Nothing in this SMCA (i) commits or otherwise obligates CI² to purchase any
Services, or (ii) precludes CI² from purchasing Services from any third party
that are similar to the services offered by Subcontractor.

5.

Changes

5.1

In the event Subcontractor anticipates at any time that it will not achieve one
or more milestones, or complete one or more Services or portions thereof, within
the schedule set forth in a SOW, Subcontractor shall promptly inform CI² by
written notice. Such notice does not excuse Subcontractor’s failure to achieve
any milestone or to complete any Service.

5.2

If changes in the work are required due to the errors or omissions of
Subcontractor, Subcontractor shall, at its expense, make any revisions CI²
requests to make the Services conform to the SOW.

5.3

Subcontractor shall, upon the request of CI², negotiate in good faith to amend
an Agreement, as CI² may reasonably deem necessary. If any such amendment
requires a change in Subcontractor's performance under an Agreement,
Subcontractor shall perform such change(s). If any such amendment causes a
change in the cost of, or the time required for, performance under an Agreement,
an equitable adjustment shall be made in the Agreement price or delivery
schedule, or both. No claim by the Subcontractor for such an adjustment will be
valid unless asserted within 10 business days from the date of the
Subcontractor's receipt of the change request.

6.

Payment

6.1

Compensation for Services. CI² will compensate Subcontractor in a manner
consistent with the terms of the applicable Agreement. Subcontractor is solely
responsible for any out-of-pocket expenses Subcontractor incurs (e.g., travel)
unless CI² has previously approved such expenses in writing.




6.2

Billing and Payment. Subcontractor shall submit detailed invoices (including
receipts for reimbursable expenses over $25 and shall provide CI² with
additional information and supporting documentation that CI² may reasonably
request. CI² will pay Subcontractor within 45 days after receipt of a correct
invoice. CI² will not be required to pay the disputed portion of any invoice
pending resolution of that dispute.

6.3

Subcontractor personnel shall electronically submit all time and expenses
properly chargeable to CI² into the CI² time and expense recording system each
Monday, or as CI² otherwise directs, for work performed or expenses incurred
during the preceding week.

6.4

Taxes. Prices and fees are inclusive of all sales, customs, duties, VAT and
other taxes based upon the price of products and Services.

6.5

Audit Rights. During the term of the Agreement and for a period of five years
thereafter, Subcontractor shall keep accurate books of account and records
covering all transactions relating to the Services. Subcontractor shall, upon
ten business days' prior notice, make such books and records available to CI² or
its authorized agents to inspect and copy. If any governmental agency requests
from CI² any of Subcontractor’s books and records, Subcontractor shall promptly
provide CI² with same.

7.

Intellectual Property

7.1

Definitions

7.1.1.

"Intellectual Property Rights" means worldwide rights, whether perfected or not,
associated with (a) patents and patent applications; (b) works of authorship,
including copyrights mask works, and moral rights; (c) the protection of trade
and industrial secrets and confidential information; (d) any rights analogous to
those set forth herein and any other proprietary rights relating to intangible
or intellectual property now existing or later recognized in any jurisdiction
(excluding trademarks, service marks, trade names, and trade dress); and (e)
divisions, continuations, renewals, re-issuances, reexaminations, applications
and registrations, and any extensions of the foregoing (as applicable) now
existing or hereafter filed, issued or acquired.

7.1.2.

"Subcontractor Pre-Existing Work" means any works or inventions Subcontractor
has made, authored, conceived or developed outside the scope of the SMCA or an
Agreement, including any derivatives thereof or improvements thereto.

7.2

Ownership/License Rights

7.2.1.

With the exception of Subcontractor Pre-Existing Works, all Intellectual
Property Rights in and to any Services, Deliverables, methodologies and
processes, whether or not incorporated into a Deliverable, which Subcontractor
has developed or used pursuant to a Statement of Work, and any other
intellectual property developed hereunder, are hereby transferred and assigned
solely and exclusively to CI².

 7.2.2.

Subcontractor shall obligate its employees and agents to provide, and shall
supply CI² at no additional cost, all such assignments, rights and covenants as
CI² deems appropriate to assure and perfect such transfer or assignment to CI².
All CI² Intellectual Property developed under this Agreement shall be deemed a
“work made for hire” to the extent allowed by law.




7.2.3.

Subcontractor agrees, and shall obligate Subcontractor's employees and agents to
agree, that all CI² Intellectual Property shall be subject to the
confidentiality provisions of Section 11 herein. CI² shall acquire title, upon
its delivery, to all software media delivered hereunder.

7.2.4.

If Subcontractor’s Pre-Existing Works are incorporated in any Deliverables or
Services, Subcontractor hereby grants to CI² a nonexclusive, worldwide,
perpetual, royalty-free, irrevocable license to make, use, sell, offer for sale,
import, reproduce, publicly perform, publicly display, create derivative works,
distribute through multiple channels, and sublicense Subcontractor’s
Pre-Existing Works without restriction.

8.

Warranty

8.1

Subcontractor warrants that the Services will be provided in a good and
workmanlike manner consistent with industry standards and that the Services
provided hereunder will conform substantially to the SOW.

8.2

Subcontractor warrants that (i) its Services and Deliverables do not infringe
upon or violate any intellectual property or other right of any third party;
(ii) it has the right to disclose and use all such information Subcontractor
uses in the performance of the Services; and (iii) it has the right to license
or sublicense to CI² and to CI²’s Customers, any third party intellectual
property used in its Services or Deliverables. Such right to license or
sublicense shall include for copyrighted works, the right to reproduce, prepare
derivative works, distribute (by sale or other transfer of ownership or by
sublicense), publicly perform, display or digitally transmit, and for patented
inventions, the right to make, have made, use, sell, offer for sale, import or
otherwise distribute.

8.3

EXCEPT AS SPECIFIED ELSEWHERE IN THIS SMCA OR IN AN AGREEMENT, ALL EXPRESS AND
IMPLIED CONDITIONS, REPRESENTATIONS AND WARRANTIES, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY
EXCLUDED TO THE MAXIMUM EXTENT PERMITTED BY LAW.

9.

Subcontractor Personnel and Taxes

9.1

Subcontractor personnel shall observe the working hours, working rules and
holiday schedule of the Customer while working on the Customer's premises. CI²
reserves the right to direct the replacement of any Subcontractor personnel.
Subcontractor shall replace such Subcontractor personnel with qualified
personnel as soon as practicable. The Parties agree that Subcontractor is an
independent contractor and in no event shall any Subcontractor personnel be
considered an employee or agent of CI².

9.2

Subcontractor agrees and understands that it assumes all responsibility for and
liability arising from (a) payment of any employment or payroll tax withholding
obligations for Subcontractor personnel, including, without limitation, federal
and state income tax withholding, FICA, FUTA, SDI and state payroll taxes; and
(b) reporting as income all compensation received hereunder and paying any sales
or withholding taxes, social security, unemployment or disability insurance or
similar charges or impounds, including any interest or penalties thereof, in
connection with any payments made to Subcontractor hereunder.

9.3

Subcontractor shall promptly pay Subcontractor’s personnel for all work
performed. If Subcontractor does not pay Subcontractor’s personnel on a current
basis for work performed under an Agreement, such nonpayment is a material
breach of the applicable Agreement entitling CI² to any and all remedies
available cumulatively at law and under the Agreement.

9.4

Subcontractor shall not discriminate in any manner against any individual
because of race, color, religion, national origin, age, sex or handicap.
Subcontractor will comply with the provisions of the Equal Opportunity Clause
set forth in 41 CFR 60-1.4(a) and Executive Order 11246 (as amended).
Subcontractor further agrees to assign Subcontractor’s personnel to perform work
without regard to race, religion, national origin, color, age, sex, sexual
orientation, marital status, pregnancy, physical or mental disability, veteran
status, or any other classification protected by applicable local, state or
federal employment discrimination laws.

10.

Direct Contracting Fee




Both Parties acknowledge that CI² has made a material sales investment in those
contractual relationships where Subcontractor has worked under any Agreement,
and the Parties further acknowledge that there may be occasions when the
Customer may desire to contract directly with the Subcontractor. If
Subcontractor works for a Customer under an Agreement with CI² and is requested
by the Customer during performance of that Agreement, or the 12 month period
following the termination of that Agreement, to work directly for Customer,
Subcontractor shall pay CI² an amount equal to and not to exceed 20 percent of
the contract amount between the Subcontractor and Customer. This fee does not
apply in instances where a previous relationship exists between Subcontractor
and Customer, or where the Subcontractor's sales force has been working with the
Customer on an unrelated effort.

11.

Confidentiality

11.1

"Confidential Information" means all information concerning the parties’
business including, but not limited to, all tangible, intangible, visual,
electronic, present, or future information such as: (a) trade secrets; (b)
financial information, including pricing; (c) technical information, including
research, development, procedures, algorithms, data, designs, and know-how; (d)
business information, including operations, planning, marketing interests, and
products; and (e) the terms of any agreement between Subcontractor and CI² and
the discussions, negotiations and proposals related to that agreement.
Confidential Information may be disclosed in written or other tangible form
(including on magnetic media) or by oral, visual or other means. "Confidential
Information" does not include information which: (x) is or becomes known to
Recipient from a third party without an obligation to maintain the
confidentiality of such information; (y) is or becomes generally know to the
public through no act or omission of Recipient; or (z) is independently
developed by Recipient without the use of Discloser's Confidential Information.
For the purposes of this Section 11, “Discloser” may also include a Customer.

11.2

Treatment of Confidential Information. Recipient shall use Confidential
Information solely for the purpose of performing its obligations under the
applicable Agreement. Recipient shall not disclose Confidential Information to
any third party, and shall protect and treat all Confidential Information with
the same degree of care used to protect its own information of like importance,
but in no event with less than reasonable care; provided, however, that
Recipient may disclose Confidential Information to a Customer if required to
achieve the purpose of a Statement of Work. Recipient shall disclose
Confidential Information only to its employees and authorized subcontractors and
consultants having a need to know for the purposes of the applicable Agreement
and who have executed an agreement with Recipient limiting use and disclosure of
Confidential Information consistent with this Section. Recipient shall notify
Discloser promptly after learning of or having reason to suspect any breach by
Recipient or its subcontractor(s) of the confidentiality obligations herein. In
the event that Recipient is required to disclose Confidential Information
pursuant to law, Recipient shall notify Discloser of the required disclosure in
sufficient time for Discloser to seek relief, shall cooperate with Discloser in
taking appropriate protective measures, and shall make such disclosure in a
fashion that maximizes protection of the Confidential Information from further
disclosure. Recipient's confidentiality obligations shall survive the
termination or expiration of the Agreement.

11.3

It is understood and agreed that in the event of a breach of this Section
damages may not be an adequate remedy, and each Party shall be entitled to
injunctive relief to enjoin any such breach, threatened or actual.

12.

CI²Screen Requirement




Subcontractor personnel assigned to perform work under any Agreement,
Subcontractor will provide the CI² Security Department a completed CI²Screen
form ("Exhibit C") prior to such Subcontractor personnel commencing work under
and Agreement.

 

13.

Indemnification Notwithstanding Section 14 (Limitation of Liability), the
following shall apply:


13.1     Definitions. For the purposes of this Section, the following
definitions apply:

13.1.1.

"Claim" means any third party claims, demands, judgments, awards or related
expenses, including court costs and reasonable fees of attorneys and other
professionals.

13.1.2.

"Items" means any product, Service, Deliverable, information or materials.

13.1.3.

"CI²" includes CI² affiliates, directors, officers, employees, and agents.

13.1.4.

"Subcontractor" includes Subcontractor affiliates, directors, officers,
Subcontractor personnel and agents.

13.2

Subcontractor agrees to defend, indemnify and hold harmless CI² from and against
any and all Claims brought or threatened that arise out of or relate to (i)
Subcontractor's failure to comply with any Agreement; (ii) personal injury or
property damage to the extent caused by Subcontractor or Subcontractor
personnel; or (iii) any unauthorized representation, warranty, agreement or the
like, express or implied, made by Subcontractor regarding CI² or CI²'s products
or Services; (iv) failure to pay withholding obligations, wages, compensation or
taxes required under Section 9; or (v) infringement of any third party’s
intellectual property rights by Items Subcontractor supplies to CI² or
Subcontractor uses in the performance of Services pursuant to the Agreement.

13.2.1.

CI² agrees to defend, indemnify and hold harmless Subcontractor from and against
any and all Claims brought or threatened arising out of Claims that information
and materials CI² supplies to Subcontractor pursuant to any Agreement infringes
any copyright or trade secret of any third party.

13.2.2.

In the event of a Claim, the indemnified party ("Indemnitee") shall promptly
give written notice to the indemnifying party ("Indemnitor") of any such Claim
and shall cooperate fully with Indemnitor in the defense and settlement of such
Claim. Indemnitee will have no authority to settle any Claim without the prior
written consent of Indemnitor if Indemnitor will have any obligation therefor.
Indemnitee expressly reserves the right to retain separate counsel at its own
expense to participate in the defense or settlement of such Claims.

13.2.3.

In addition to each Party's obligations above, if any Party's Item becomes or is
likely to become the subject of a Claim of infringement under Subsection 13.2,
such Party will, at its expense and as soon as reasonably practicable: (a)
procure the right for the non-infringing Party to continue use of the allegedly
infringing Item as contemplated by the applicable Agreement(s); (b) replace or
modify the Item so that it becomes noninfringing, provided however that any
replaced or modified Item contains at least the same or equivalent functionality
and performance as the allegedly infringing Item; or, (c) if neither of the
foregoing alternatives is commercially practicable, the non-infringing Party
will return or destroy the allegedly infringing Item and receive from the
allegedly infringing Party a refund of all amounts paid on or after the
Effective Date with respect to the Item. Availability of the remedy in this
subsection 13.2 shall not exclude or reduce any other right or remedy available
at law or equity or under the Agreement.

14.

Limitation of Liability

14.1

Except for Claims for bodily injury or damage to real or personal property and
claims arising under Section 13 (Indemnification), EACH PARTY'S TOTAL LIABILITY
TO THE OTHER PARTY SHALL NOT EXCEED THE GREATER OF (A) THE TOTAL PAYMENTS MADE
BY CI² TO SUBCONTRACTOR UNDER THIS SMCA DURING THE 12 MONTHS PRECEDING THE
EVENT(S) GIVING RISE TO THE CLAIM(S); OR (B) US$2,000,000.

14.2

NEITHER PARTY SHALL BE LIABLE FOR ANY NON-ECONOMIC DAMAGES OR ANY INDIRECT,
PUNITIVE, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT
LIMITATION LOSS OF BUSINESS, REVENUE, PROFITS, SAVINGS, GOODWILL, USE, DATA OR
ECONOMIC ADVANTAGE), REGARDLESS OF THE NATURE OF THE CLAIM OR RELIEF REQUESTED,
EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES AND EVEN IF
THE REMEDIES PROVIDED FOR IN THIS SMCA SHOULD FAIL OF THEIR ESSENTIAL PURPOSE.

15.

Insurance

15.1

Without limiting Subcontractor's liability to CI² or third parties in any way,
Subcontractor, at its sole cost and expense, will continuously maintain the
following insurance coverages throughout the term of this each and every
Agreement:

15.1.1.

All insurance coverages required by federal, state or local laws and statutes,
including Worker's Compensation insurance, for statutory limits. This insurance
shall include a waiver of subrogation for the benefit of CI².

15.1.2.

Employer's Liability insurance, including Bodily Injury coverage, with a per
person/per accident coverage limit of at least $1,000,000. This insurance shall
include a waiver of subrogation for the benefit of CI².

15.1.3.

Commercial General Liability insurance, including coverage for
Products/Completed Operations and Blanket Contractual Liability, with a per
occurrence coverage limit of at least $3,000,000. This insurance shall name CI²
as an additional insured.

15.1.4.

Professional/Errors & Omissions Liability insurance with a per claim limit of at
least US$5,000,000. If, at any time the term of this SMCA or the three years
immediately following, Subcontractor becomes aware that its Professional/Errors
& Omissions Liability insurance coverage will either be interrupted or
discontinued for any reason or purchased from a different insurer, Subcontractor
will:

15.1.4.1.

Notify CI²'s Risk Management and Legal Departments immediately;

15.1.4.2.

In the event of an interruption in or discontinuation of coverage, purchase an
Extended Reporting Period of at least one year (or the maximum term offered by
the insurer, if less); and

15.1.4.3.

In the event of purchase from a different insurer, either negotiate with the new
insurer for a retroactive date which is prior to the effective date of this SMCA
or purchase from the old insurer an Extended Reporting Period of at least one
year (or the maximum term offered by the insurer, if less).

15.2

The insurance coverages and limits required of Subcontractor shall be primary to
any insurance coverages maintained by CI² which shall be excess and
non-contributory. Said coverages shall be placed with insurance companies rated
not less than A (VII) in the most recent edition of A.M. Best Company Rating
Guide.

15.3

The foregoing requirements regarding the minimum types and limits of insurance
coverage Subcontractor shall maintain, and CI²’s approval or waiver of any of
said insurance is not intended to and shall not in any manner limit the
Subcontractor’s liabilities or obligations assumed pursuant to an Agreement,
including but not limited to, any provisions concerning indemnification.

15.4

Prior to the commencing any work or the performance of any Services under an
Agreement, and at least 10 days prior to the expiration of each insurance
policy, Subcontractor must furnish CI² with a Certificate of Insurance (i)
evidencing the required insurance coverages; (ii) referencing CI²'s Additional
Insured status; and (iii) waiving the insurer’s right of subrogation. Said
Certificate(s) shall include a provision requiring the insurance carrier(s) to
provide CI²'s Risk Management Department 30 days advance written notice before
any termination, cancellation, or other material change to the policies shown on
the Certificate takes effect, regardless of whether the Subcontractor, other
insured or the insurance carrier initiated such action. Language to the effect
that "Insurance Carrier will endeavor to provide advance notice of cancellation
or termination, but failure to mail such notice shall impose no obligation or
liability of any kind on the insurer, its agents or representatives" is
unacceptable. Updated certificates should also be provided within 10 days of
policy anniversary. Copies of the Additional Insured and Waiver of Subrogation
endorsements must be provided to CI² within a reasonable time thereafter.

16. TERM AND TERMINATION

16.1

Term. The term of this SMCA will commence on the Effective Date. Unless
otherwise terminated pursuant to Section 16.2, this SMCA will continue in effect
for a term of five years.  This SMCA will automatically renew for successive
periods of two years, unless either Party gives Notice to the other Party of its
intent not to renew at least ninety days prior to the expiration of the
then-current term.




16.2

Termination.

16.2.1.

By Either Party. Either Party may terminate this SMCA and any Agreement: (i)
immediately by Notice if the other Party fails to cure any material breach
within 30 days after receiving written Notice (as defined below) of such breach;
(ii) immediately by Notice upon material breach by the other Party, if in the
reasonable determination of the non-breaching party such breach cannot be
remedied within 30 days; or (iii) at any time if the other Party becomes
insolvent, makes a general assignment for the benefit of creditors, or suffers
or permits the appointment of a receiver for its business or assets.

16.2.2.

By CI². CI² may terminate this SMCA and any Agreement: (i) for convenience, upon
30 days Notice; or (ii) immediately upon Notice in the event of (a) a direct or
indirect taking over or assumption of control of Subcontractor or of
substantially all of its assets by any governmental agency or any third party;
or (b) acquisition of more than five percent of Subcontractor's equity or assets
by a competitor of CI².

16.3

Effect of Expiration or Termination.

 16.3.1.

Continuation of Services. If any Agreements are not fully performed when a
Notice of termination or intent not to renew is given, CI² may require the
Subcontractor to (i) complete the Services under that Agreement; (ii) continue
providing the Services for up to 180 days following  the scheduled expiration or
termination of that Agreement; or (iii) cease performing the Services. If CI²
requests that Subcontractor perform Services after the scheduled termination or
expiration date, the term of the Agreement will be extended until Subcontractor
has satisfactorily performed such Services in accordance with CI²'s
instructions. Continuation of Services shall not be deemed a waiver of any
breach or limit of liability.

16.3.2.

Transition of Services. If CI² requests Subcontractor will provide reasonable
assistance and cooperation in phasing out the provision of Services and
transitioning such Services to another Subcontractor or to CI².

16.3.3.

Return of CI² Materials and Confidential Information. Upon termination or
expiration of any Agreement or this SMCA, Subcontractor will have 30 days (or
shorter period as CI² may reasonably require) to return, at Subcontractor's
expense, all CI² property, including all Deliverables (whether finished or
unfinished) and all copies of CI² Confidential Information and other CI²
information and materials. CI² may, at its discretion, request Subcontractor to
destroy CI² information and materials, in which case Subcontractor will certify
such destruction to CI² within 10 days of the request. CI² will have no
obligation to make further payments until Subcontractor has complied with this
paragraph.

16.3.4.

Survival. Rights and obligations under each Agreement and this SMCA which by
their nature should survive, including Sections 7 (Intellectual Property), 8
(Warranty),11 (Confidentiality), 13 (Indemnification), 14 (Limitation of
Liability), 22 (Dispute Resolution), 24 (Import/Export Laws), and this Section
16.3.4, will remain in effect after expiration or termination of the applicable
Agreement or this SMCA.

 16.3.5.

Damages. The Parties acknowledge and agree that neither Party will be entitled
to damages, indemnification or other remedy by virtue of the other Party's
termination of this any Agreement or this SMCA in accordance with the terms of
this Section 16. This provision does not affect any other remedies that may be
available to either Party for breach of any Agreement or this SMCA.

17.

Publicity




Subcontractor will not use CI²'s name in any form of publicity or release, or
otherwise make public disclosure of the existence or terms of this SMCA or any
Agreement, except with the specific written approval of CI².

18.

Assignment




Subcontractor shall not assign or otherwise transfer any of its obligations,
including subcontracting or delegating its duties, under any Agreement without
CI²'s prior written consent. Any purported assignment or transfer of such
obligations without CI²'s consent shall be voidable at CI²'s option. For
purposes of this provision, a change of 30 percent or more of the beneficial
ownership or control of Subcontractor shall be considered an assignment of the
Agreement.

19.

Permits and Compliance




Subcontractor shall acquire and maintain in good standing, and at its sole
expense, all permits, licenses and other entitlements required in the
performance of Services under each Agreement. Subcontractor shall comply with
all applicable state, federal and local laws including, but not limited to, laws
and regulations covering wages, hours of work and payroll withholding.

20.

No Agency




Neither this SMCA nor any Agreement pursuant to this SMCA creates a partnership,
franchise, joint venture, agency or a fiduciary or employment relationship.
Nothing herein shall be construed to grant to Subcontractor any right or
authority to create any obligation, expressed or implied, on behalf of CI², or
to bind CI² or its Customers in any manner.

21.

CI² Trademarks




"CI² Trademarks" means all names, marks, logos, designs, trade dress and other
brand designations used by CI² and its related companies in connection with its
products and Services. Subcontractor may refer to CI²'s products and Services by
the associated CI² Trademarks only if such reference is not misleading and
complies with the then current CI² Trademark and Logo Usage Requirements.
Subcontractor may not remove, alter or add to any CI² Trademarks, nor will
Subcontractor incorporate any CI² Trademarks into Subcontractor's trademarks,
service marks, company names, Internet addresses, domain names, or any other
similar designations. Subcontractor is granted no right, title or license to, or
interest in, any CI² Trademarks. Subcontractor acknowledges CI²'s rights in the
CI² Trademarks and agrees that any use of CI² Trademarks by Subcontractor will
inure to the sole benefit of CI². If Subcontractor acquires any rights in any
CI² Trademarks by operation of law or otherwise, it will immediately, at no
expense to CI², assign such rights to CI² along with all associated goodwill.
Subcontractor agrees not to challenge CI²'s ownership or use of any CI²
Trademarks or register or infringe any CI² Trademarks.

22.

Dispute Resolution




The Parties will use reasonable efforts to resolve any dispute arising out of
any Agreement or this SMCA through a meeting of appropriate managers from each
Party. If the Parties are unable to resolve the dispute, either Party may
escalate the dispute to its executives. If an executive level meeting fails to
resolve the dispute within 30 days after escalation, either Party may seek any
available legal relief. This provision will not affect either Party's right to
seek injunctive or other provisional relief at any time. Pending settlement of
any dispute, Subcontractor agrees to continue to perform the Services pursuant
to an Agreement.

23.

Governing Law




All disputes arising out of or relating to any Agreement shall be governed by
the laws of the State of Georgia, excluding its choice of law rules, with venue
in the state or federal courts of Fulton/Cobb? County, Georgia. The Parties
consent to the personal jurisdiction of, and venue in, such courts and agree
that no such court is an inconvenient forum. The United Nations Convention on
the International Sale of Goods will not apply.

24.

Import and Export Laws




Products, Services and technical data delivered by one Party to the other Party
may be subject to US export controls or the trade laws of other countries. The
Party receiving such products, Services, or technical data will comply with all
such laws and obtain all licenses to export, re-export or import as may be
required after receipt. Neither Party will export or re-export (a) to entities
on the US export exclusion lists in effect on the date of the relevant Purchase
Order or (b) to any country subject to US embargo or terrorist controls as
specified in the US export laws in effect on the date of the relevant Purchase
Order. Neither Party will use or provide products, Services or technical data
for nuclear, missile, or chemical biological weaponry end uses. This Section
will survive the expiration or termination of the applicable Agreement for any
reason.

25.

No Waiver




Any express waiver or failure to exercise promptly any right under any Agreement
will not create a continuing waiver or any expectation of non-enforcement.

26.

Notice




Any notice ("Notice") required by an Agreement or this SMCA shall be in writing
and must be delivered in person or by means evidenced by a delivery receipt and
will be effective upon receipt by the following:











CI², INC.

WinSonic Digital Media Group, Ltd.






Sharon Mendon

Winston Johnson

200 Galleria Parkway

200 Galleria Parkway

Suite 1200

Suite 1200

Atlanta, GA  30339

Atlanta, GA  30339




27.

Aggregated Volumes




Any and all purchases and acquisitions CI² or any of its affiliates
(collectively the "CI² Corporate Family") makes pursuant to each Agreement from
Subcontractor or any of its affiliates or subsidiaries (the "Seller Corporate
Family") shall be aggregated and counted against any commitments or other
agreements ("Other Agreements") related to the purchase or acquisition of any of
the goods or Services now or hereafter in effect between any members of the CI²
Corporate Family and any members of the Seller Corporate Family. Additionally,
CI² and any member of the CI² Corporate Family shall be entitled under any
Agreement to the benefit of any pricing discounts set forth under any Other
Agreements that are based on aggregate volumes of purchases or acquisitions.

28.

Severability




If any provision of this SMCA or any Agreement is held illegal, unenforceable,
or in conflict with any of governing federal, state, or local law, such illegal,
unenforceable or conflicting provision shall be deemed severed, and the validity
of the remaining portions or provisions shall not be affected.

29.

Entire Agreement




Each Agreement constitutes the Parties' entire agreement relating to its subject
matter. It cancels and supersedes all prior or contemporaneous oral or written
communications, proposals, conditions, representations and warranties and
prevails over any conflicting or additional terms contained in any quote,
acknowledgment, or other communication between the Parties relating to its
subject matter during its term.




IN WITNESS WHEREOF, the Parties hereto have executed this SMCA as of the day and
year first above written.




CI², INC.

        WINSONIC DIGITAL MEDIA GROUP, LTD   




By: /s/ Willa Andrella Baylis

         By: /s/ Winston Johnson









Name: Willa Andrella Baylis

         Name: Winston Johnson









Title: President/CEO

         Title: Chairman/CEO









Date: 12/10/2004

         Date: 12/10/2004













--------------------------------------------------------------------------------